Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
 	This application is in condition for allowance except for the following formal matters: 
In the Claims:
 	Claims 1-10 are objected to because of the following informalities:  
 	(1) Claim 1 recites “the coupling-side flow pressure” at line 6 should be changed to “the at least one coupling-side flow pressure”. 
 	(2) Claim 1 recites “the tank-side flow pressure” at line 15 should be changed to “the at least one tank-side flow pressure”.
 	(3) Claim 1 recites “the solenoid valves” at line 28 should be changed to “the at least one solenoid valves”.
 	(4) Claim 1 recites “the flow of the
 			                     fluid” should be changed to “the flow of fluid”.
 	(5) Claim 2 recites “the solenoid valves” at line 2 should be changed to “the at least one solenoid valves”.
 	(6) Claim 7 recites “at least one of the tank” at line 3 should be changed to “the tank”.
 
 	(7) Claim 8 recites “the solenoid valves” at line 2 should be changed to “the at least one solenoid valves”.
 	(8) Claim 10 recites “the venting valve” at line 3 should be changed to “the at least one venting valve”.
 	Appropriate correction is required.

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Juve (US 2019/0014942) and Spencer (US 7,673,556).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a manifold disposed within the housing and including one or more solenoid valves configured to control dispensing the fluid for the tank through an outlet; the inlet body comprising: a restriction orifice configured to restrict a flow of the fluid; a tank-side pressure transducer disposed between the restriction orifice and the tank, the tank-side pressure transducer configured to 1) sense at least one tank-side flow pressure associated with the flow of the fluid and 2) generate at least one tank- side flow signal corresponding to the tank-side flow pressure; and a coupling-side pressure transducer disposed between the restriction orifice and the inlet coupling, the coupling-side pressure transducer configured to 1) sense at least one coupling-side flow pressure associated with the flow of the fluid and 2) generate at least one coupling-side flow signal corresponding to the coupling-side flow pressure; and a process control board (PCB) disposed within the housing, the PCB comprising: at least one control processor; control circuitry communicatively coupled to the control processor, to the solenoid valves, to the tank-side pressure transducer, and to the coupling-side pressure transducer, the control circuitry configured to: receive the at least one coupling-side flow signal and the at least one tank-side flow signal; and based on the coupling-side flow signal and the tank-side flow signal, determine at least one differential pressure associated with the flow of the fluid. 	

Examiner’s Comment
 	The closest prior art was Juve. The prior art show that a beverage maker device (abstract) having a tank (23). It would be obvious to have a tank in order to supply liquid), a manifold having one or more solenoid valves (3) configured to control dispensing of fluid from the tank through an outlet, an inlet body having a first transducer (2) and a second transducer (15) and determine the differential pressure associated with the flow of the fluid (para.0104). However, Juve is silent about the combination of the above features.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761